DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 6/12/2020. Claims 1-20 are pending and have been considered below.

Claim Objections
Claims 3,10,17 are objected to because of the following informalities:  In claim 3 line 3; insert –event- between “particular” and “has”, for consistency of claim language.  
In claim 10 line 2; insert –event- between “particular” and “has”.
In claim 17 line 3; insert –event- between “particular” and “has”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8,10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lakshmipathy et al. (US 2019/0266860).
Regarding claim 8:
Lakshmipathy discloses a method (abstract; see figures) comprising: 
receiving a set of sensor data from a set of sensors, each sensor in the set of sensors configured to sense a physical quantity (figure 1, [sensors set 102]; para 25, partially reproduced herein {...102 can detect parameters that may indicate that an emergency or otherwise abnormal condition is occurring}); 
based on the set of sensor data, determining that a particular event has occurred (120 in figure 1; figure 2 [step 208 detection of emergency event]; para 25-27; para 29 {…building management system 120 can identify parameters or events that may indicate that an emergency event is occurring}); and 
based on the determination that the particular event has occurred, sending a set of notifications to a set of subscribers (104 in fig 1; para 31 {…the building management system 120 can send an alert to occupant devices..} [here alert if notification]; 214 in fig 2; para 35; and see throughout the disclosure). 
Regarding claim 10:
Lakshmipathy discloses all of the subject matter as above and determining a building at which the particular event has occurred (para 4-6 [management system for building]; para 24 [managements system for managed and unmanaged buildings], para 38), determining that the set of subscribers is associated with the building, and 
Regarding claim 11:
Lakshmipathy discloses all of the subject matter as above and each notification in the set of notifications includes a reference to a floor plan of the building that shows exits out of the building locations of the set of sensors within the building, and statuses of the set of sensors (par 14, 24,27[floor plan of subject building]; para 25 [location of sensors determine location of emergency event]; para 25,29,44 [sensor parameters]). 
Regarding claim 12:
Lakshmipathy discloses all of the subject matter as above and receiving, via the reference, a request for the floor plan (para 25 [location of sensors, is the reference to location of emergency event, that includes floor]); and in response to the request, providing the floor plan to a client device of a subscriber in the set of subscribers (para 30 {building management system 120 can utilize the location of the emergency sensors 102 to locate the emergency event. … the building management system 120 can identify and create evacuation routes based on the floor plan records from the floor plan database 122 and the information received from the emergency sensors..}; para 31 {building management system 120 can send an alert to occupant devices 104 in response to an evacuation determination}). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 9, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmipathy et al. (US 2019/0266860) in view of Wedig (US 2020/0410828).

Lakshmipathy discloses all of the subject matter as described above in claim 8, and computerized building management system (para 26), except for specifically teaching processing units, a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, that performs the steps as described.
However, Wedig in the same field of endeavor discloses a system and method for evacuation system with processing units, a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, that performs the steps as described (para 11, para 13; figures; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wedig in order to provide the system with processing units, a non-transitory machine-readable medium that based on sensors data provide algorithms creating more sensitive and accurate evacuation conditions detections (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 2,9,16:
Lakshmipathy discloses all of the subject matter as above except for specifically teaching that determining that each previous sensor data in a set of previous sensor data sensed by a sensor in the set of sensors comprises a first defined value; and based on the set of sensor data determining that at least one sensor in the set of sensors changed from sensing the first defined value to sensing a second defined value.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wedig in order to provide the system that compares the sensor data with previously collected sensors data stored in the system to further refine the algorithms creating more sensitive and accurate evacuation conditions detections (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 3,17:
Lakshmipathy et al discloses all of the subject matter as above and determining a building at which the particular event has occurred (para 4-6 [management system for building]; para 24 [managements system for managed and unmanaged buildings], para 38), determining that the set of subscribers is associated with the building, and generating the set of notifications (para 17, 32 [devices associated with occupants]; para 47 [alert to devices]; and see throughout disclosure). 
Regarding claim 4,18:
Lakshmipathy et al discloses all of the subject matter as above and each notification in the set of notifications includes a reference to a floor plan of the building that shows exits out of the building locations of the set of sensors within the building, and statuses of the set of sensors (par 14, 24,27[floor plan of subject building]; para 25 [location of sensors determine location of emergency event]; para 25,29,44 [sensor parameters]). 
Regarding claim 5,19:
Lakshmipathy et al discloses all of the subject matter as above and receiving, via the reference, a request for the floor plan (para 25 [location of sensors, is the reference to location of emergency event, that includes floor]); and in response to the request, providing the floor plan to a client device of a subscriber in the set of subscribers (para 30 {building management system 120 can utilize the location of the emergency sensors 102 to locate the emergency event. … the building management system 120 can identify and create evacuation routes based on the floor plan records from the floor plan database 122 and the information received from the emergency sensors..}; para 31 {building management system 120 can send an alert to occupant devices 104 in response to an evacuation determination}). 



Claim 13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmipathy et al. (US 2019/0266860) in view of Coles (US 2020/0225313).
Regarding claim 13:
Lakshmipathy discloses all of the subject matter as above except for specifically teaching that providing real-time updates to the statuses of the set of sensors. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Coles to provide real time updates from sensory pods in the security system for hazardous event detection and continuous updates for determining safety of occupants of building (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 14:
Lakshmipathy discloses all of the subject matter as above except for specifically teaching that sending the set of notifications to the set of subscribers comprises sending notification in the set of notifications to an application operating on a client device of a subscriber in the set of subscribers. 
However, Coles in the same field of endeavor discloses a system and method for security system where sending the set of notifications to the set of subscribers comprises sending notification in the set of notifications to an application operating on a client device of a subscriber in the set of subscribers (para 113 [applications to provide alerts]; para 114,130,142; figures; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Coles to provide updates from sensors and on the client app provide alert notification in the emergency situation for security system for safety of occupants of building (KSR: .


Claim 6,7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmipathy et al. (US 2019/0266860) in view of Wedig (US 2020/0410828) as in claim 1,15 above and further in view of Coles (US 2020/0225313).
Regarding claim 6,20:
Lakshmipathy discloses all of the subject matter as above except for specifically teaching that providing real-time updates to the statuses of the set of sensors. 
However, Coles in the same field of endeavor discloses a system and method for security system where providing real-time updates to the statuses of the set of sensors (para 179 [real time updates]; figures; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Coles to provide real time updates from sensory pods in the security system for hazardous event detection and continuous updates for determining safety of occupants of building (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 7:
Lakshmipathy discloses all of the subject matter as above except for specifically teaching that sending the set of notifications to the set of subscribers comprises sending notification in the set of notifications to an application operating on a client device of a subscriber in the set of subscribers. 
However, Coles in the same field of endeavor discloses a system and method for security system where sending the set of notifications to the set of subscribers comprises sending notification in the set of notifications to an application operating on a client device of a subscriber in the set of subscribers (para 113 [applications to provide alerts]; para 114,130,142; figures; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Coles to provide updates from sensors and on the client app provide alert notification in the emergency situation for security system for safety of occupants of building (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631